Carlisle, Judge.
Where the defendant, Willie Abraham Simmons, was charged in an indictment with the offense of abandoning Debora Anita Chambliss and Donald Andrew Chambliss, aged 13 months, his minor children, and leaving them in a dependent condition, it was competent for the State to prove and the.offense was sufficiently shown by the testimony of the prosecuting witness, that the defendant had in fact abandoned the children by failing to provide for their support, and that he was. the father of the named children and that she, the mother, had never been married. Since the act of 1956 (Ga. L. 1956, p. 800), a parent may be found guilty of abandonment of his minor child, or children, whether legitimate or illegitimate.. Code (Ann.) § 74-9902. The evidence in this case authorized the verdict of guilty. There being no demurrer to the indictment or other plea raising the question of the sufficiency of the indictment in this case, that question is not presented for this court’s consideration..

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.